Citation Nr: 1529513	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  10-30 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1971 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2013, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

In September 2014, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

A right ankle disability did not clearly and unmistakably exist prior to the Veteran's entrance into service, was neither manifest in service nor diagnosed within one year of service, and is unrelated to service.


CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA.  Specifically, a letter was sent to the Veteran in September 2008 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  

In regard to the duty to assist, the Veteran was afforded a VA examination in April 2014.  The examiner reviewed the case file, examined the Veteran and considered his statements prior to rendering an opinion.  The examiner provided a rationale for the opinion offered.  Also, in November 2014 and February 2015, addendum opinions were obtained which addressed all theories of entitlement and were supported by well-reasoned rationale.  Therefore, the Board finds that the examination and addendum opinions are adequate for adjudication purposes.  Further, the Veteran's service treatment records have been obtained and considered.  Neither the Veteran nor his representative have identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

With respect to the aforementioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing, explained the issue, and asked questions to clarify the Veteran's contentions and treatment history.  Following the hearing, the case was remanded in order to obtain additional treatment records and to afford the Veteran a VA examination.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Service Connection

As will be explained below, the record raises a question as to whether the Veteran had a right ankle disorder which preexisted service.  A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. See 38 U.S.C.A. § 1111 (West 2014).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b) and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  Moreover, the defect, infirmity, or disorder must be detected and noted at entrance examination by a person who is qualified through education, training, or experience to offer medical diagnosis, statement or opinions. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

Having carefully reviewed the record, the Board finds that the presumption of soundness applies.  In that regard, the Board acknowledges that the Veteran endorsed a broken right ankle at age 11, on his July 1971 report of medical history.  However, a subsequent physical examination was normal and a right ankle disability was not included in the summary of diagnoses and defects.  The Veteran was noted to be qualified for induction.  Because the claimed right ankle disability was recorded by way of history only, and the clinical examination was normal, the Board concludes that right ankle disability was not "noted" at the time of entrance examination, and that the presumption of soundness applies.

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that (1) the Veteran's disability was both preexisting and (2) it was not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits. However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

Here, there is no clear and unmistakable evidence that the Veteran's disability preexisted service; therefore, the presumption of soundness has not rebutted.  In a November 2014 addendum opinion, the examiner opined that "[t]here is no clear and unmistakable evidence of a pre-existing ankle problem.  The enlistment history states: right ankle fracture age 11; examiner's comment: disclaims residuals and his enlistment joint exam was normal."  

The Board finds the November 2014 addendum to be probative in value.  The examiner reviewed the medical evidence and provided an opinion with supporting rationale.  The examiner opined against a finding that the Veteran had a preexisting right ankle disability at the time he was examined for the purpose of entering into service.  There is no evidence to the contrary.  Thus, the government cannot rebut the presumption of soundness and the claim is one of service connection, without consideration of a preexisting condition.

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2014) and 38 C.F.R. § 3.303(a) (2014) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

In the case of any veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent of more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  
38 U.S.C.A. § 1112(a)(1) (West 2014).

Here, the record reflects competent and credible evidence of a current disability - namely degenerative joint disease (DJD) of the ankle.  Next, there is evidence of an in-service injury.  Specifically, there is a September 1972 note of right ankle pain in the Veteran's service treatment records.  Also, the Veteran stated that he re-injured his ankle during parachute jumps.  While there are no service treatment records to corroborate this event, the Veteran's DD-214 indicates that the Veteran received a parachute badge.  Further, the Veteran is competent to report events he personally experienced.  Thus, the Board finds the evidence in equipoise and will proceed by giving him the benefit of the doubt on this element.  

Having found that the Veteran has a current disability and suffered an in-service injury, the question turns to whether the two are related.  Here, the Board finds that the evidence shows that the Veteran's current ankle disability is not related to in-service injuries.

The Veteran was afforded a VA examination in April 2014 where the examiner opined that right ankle degenerative joint disease was less likely than not caused by service.  He reasoned that the service treatment records document one minor right ankle injury in 1972 and the Veteran's separation examination was silent for ankle problems.  He further noted that medical literature does not support a causal relationship between atraumatic parachute jumps and subsequent degenerative joint disease of ankles. 

In September 2014, the Board remanded the matter for an addendum opinion which addressed the Veteran's statements that he had a compound fracture of the right ankle prior to service, which required surgery and had problems with his ankle during parachute training.  In a November 2014 addendum, the examiner opined that "[t]here is no clear and unmistakable evidence of a pre-existing ankle problem.  The enlistment history states: right ankle fracture age 11; examiner's comment: disclaims residuals and his enlistment joint exam was normal."  Further, in a February 2015 addendum, the examiner opined that the Veteran's right ankle condition was less likely than not caused by service.  The examiner reasoned that there was only one minor right ankle injury in September 1972, the June 1974 separation examination was silent for ankle problems and there was no medical documentation until an April 2009 VA x-ray which indicated "likely old post-traumatic deformity."  "Old post-traumatic [deformity] could be due to any injury from 1968-2002."  Without some medical documentation of a more serious injury in service this finding does not support service connection."  The examiner concluded that "[m]ost parachute jumpers have multiple minor ankle strains but current medical literature does not support a causal relationship between airborn[e] duty and later DJD of ankle."  

The Veteran testified that he injured his right ankle during basic training when he fell down some stairs.  He testified that it further bothered him during airborne training.  In that regard, the Veteran testified that he jumped out of aircraft using a T10 Canopy, which made him descend pretty hard and quick.  See Board Hearing Transcript, pp. 11-13.  He testified that his ankle was not bothering him at the time of separation so he did not report it.  Post service, he testified that his ankle bothered him sporadically, but he did not seek treatment with the VA because he was told that if he wasn't a combat Veteran, then he couldn't receive treatment.  

The Board notes the Veteran's contention that his right disability is related to service.  However, the Veteran has not asserted that he is qualified and/or competent to give a medical opinion regarding the etiology of his ankle disability.  Such ankle conditions as degenerative joint disease are diagnosed not by symptoms alone but by specialized testing such as x-rays, MRI, CT scan, or other testing.  Rendering an etiology opinion would require knowledge of the various causes or risk factors for degenerative joint disease, and knowledge of periods of incubation or disease processes.  The question of causation, in this case, involves a complex medical question that the Veteran is not competent to address.  

The Board finds the April 2014, November 2014 and February 2015 examination reports more probative than the Veteran's statements.  The examiner considered the Veteran's medical history and gave a well-reasoned opinion after conducting a thorough examination.  The examiner specifically rejected any possibility that the Veteran's in-service injuries, to include on parachute jumps, were related to the Veteran's current disability.

The Board further finds that presumptive service connection is not warranted because the evidence does not show that right ankle disability was manifest to a degree of 10 percent or more within a year of separation.  Regarding continuity of symptomatology, as mentioned above, the Veteran did not report ankle problems at separation.  The Board notes that the Veteran testified he sought treatment for his ankle approximately one month post service when he went to take his GED test.  See Board hearing Transcript, p. 15.  However, he testified that he was told that he could not receive any VA medical help since he was not a combat veteran.  The first reported diagnosis of DJD of the ankle was in 2006 - more than 30 years after separation.  Moreover, even if the Veteran's statements concerning continuing symptoms after discharge were found to be competent, credible and probative, the Veteran's statements are outweighed by the more probative April 2014 opinion by a clinician which determined that it was less likely as not that current right ankle disability is related to service.  The clinician's opinion is entitled to greater weight as the clinician has medical training, the medical history was reviewed and an opinion was provided that is supported by rationale.

In sum, while the record shows that the Veteran had ankle complaints in service, and has had ankle complaints post service, the preponderance of the evidence is against a finding that the current ankle disability is related to the ankle complaints noted in service or to any injury therein.

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  The claim for entitlement to service connection for a right ankle disability must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right ankle disability is denied. 




____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


